Citation Nr: 0025687	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  93-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disability.





ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Portland, Oregon, Regional Office 
(RO), which determined that the veteran had not submitted new 
and material evidence in order to reopen claims for 
entitlement to service connection for back and nervous 
conditions.  

In a decision dated February 1990, the Board determined that 
the veteran had not submitted new and material evidence in 
order to reopen a claim for service connection for a back 
condition.  In a decision dated June 1975, the RO denied the 
veteran's claim for service connection for a nervous 
condition.  These were the last final decisions regarding 
these matters.  See 38 U.S.C.A. § § 7104, 7105 (West 1991).  

The veteran currently lives in Bangkok, Thailand.  Therefore, 
the appeal is now under the jurisdiction of the Regional 
Office in Washington, DC.

It is noted that in correspondence received in August 2000, 
the veteran informed the Board of his new address.  
Accordingly, the RO should direct all correspondence to the 
veteran to such address he provided.  


FINDINGS OF FACT

Evidence submitted subsequent to the February 1990 Board 
determination that the veteran had not submitted new and 
material evidence in order to reopen a claim for service 
connection for a back condition bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a back disability.

Evidence submitted subsequent to the June 1975 RO denial of 
service connection for a nervous condition bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a psychiatric disability.


CONCLUSIONS OF LAW

Evidence submitted since the February 1990 Board decision, 
which determined that the veteran had not submitted new and 
material evidence in order to reopen a claim for service 
connection for a back disability is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1999), Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Evidence submitted since the June 1975 RO decision, which 
denied the veteran's claim of service connection for a 
nervous condition is new and material and, therefore, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999), Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for psychiatric 
or back conditions.  At the veteran's enlistment examination 
in June 1962, his psychiatric and spine evaluations were 
marked normal.  At the veteran's separation examination in 
May 1965, his psychiatric and spine evaluations were marked 
normal.  On the veteran's report of medical history form from 
May 1965, he placed a check in the "no" box in response to 
whether he either had or had ever had depression, excess 
worry, nervous trouble, arthritis, or a bone or joint 
deformity.  

In the veteran's July 1972 claim, he asserted that he 
sustained a back injury in training in September 1962.  He 
asserted that he was treated at a hospital in Ft. Knox, 
during Quartermaster Recruit Training.  

By rating decision dated December 1972, the RO denied the 
veteran's claim for service connection for a back injury.  

In the veteran's March 1975 claim, he asserted that his back 
injury in October 1962 at Ft. Knox damaged nerves causing a 
nervous disorder.  

By rating decision dated June 1975, the RO denied the 
veteran's claim for service connection for a nervous 
condition.  The RO determined that a review of the service 
medical records failed to disclose treatment, complaints, or 
diagnosis of a psychiatric disability.  

Evidence submitted subsequent to the June 1975 RO decision 
regarding a psychiatric disorder is summarized below:

In a letter dated May 1980, the veteran asserted that he hurt 
his lower spine "swinging to a meal" in basic training.  He 
stated that he was given treatment consisting of aspirin and 
exercise.  He stated that he had been informed that no record 
of any injury existed.  He stated that due to the injured 
nerves and pain, he had developed mental illness.  He stated 
that since 1965, he had spent about 4 years in mental 
hospitals.  

In a May 1980 statement, Dr. R. H. stated that it was 
entirely possible that the veteran's alleged back injury and 
its sequelae could at least theoretically result in, or 
exacerbate, if not precipitate, emotional problems, including 
those for which the veteran had received treatment.  

In June 1980, the National Personnel Records Center reported 
that a search was made of clinical records from the Ireland 
Army Hospital in Ft. Knox, Kentucky with negative results.  

J. D. submitted a lay statement dated June 1980.  He wrote 
that he met the veteran in service in Nellingen Germany.  He 
indicated that at some point early in their friendship, the 
veteran described how he was injured during basic training 
and continued to experience low back pain, with lifting and 
bending being a problem for the veteran.  He wrote that the 
veteran always seemed to have difficulty sitting in one 
position for any significant length of time.  He noted that 
the veteran declined offers to go for walking tours to German 
cities or historical sites because he said it would give him 
a sore back.  He wrote that the veteran always seemed to move 
rather stiffly and in a guarded fashion, and did not 
participate in sports activities.  

In the veteran's March 1981 hearing before the RO, he 
asserted that the injury to his back occurred around the 3rd 
or 4th week of basic training about 11 or 12 o'clock.  He 
asserted that the injury occurred while he was on the monkey 
bars.  He indicated that the treatment consisted of aspirin, 
an exercise program, and bed-rest.  He stated that it was a 2 
day bed-rest with an option to get up after 4 hours.  He 
testified that he was hospitalized for 2 hours at Ft. Knox.  
He stated that he compounded the injury after release from 
service in a car he brought back from Germany.  He stated 
that he did not have any other in-service treatment for his 
back after the initial injury.  He testified that he saw a 
doctor, but did not receive treatment until the 2nd accident 
that occurred, when he was hospitalized.  The veteran 
testified that he asked for hospitalization on one occasion 
while in service.  

In a decision dated May 1982, the Board denied the veteran's 
claim for service connection for a back disability.  

The veteran underwent a VA examination in December 1985.  
Diagnoses were status post injury low back, 
spondylolisthesis, diskogenic disease L3-L4, L4-L5, L5-S1, 
and degenerative arthritis, lumbar spine.  

The veteran underwent a VA examination in March 1986.  
Diagnosis was schizophrenia, paranoid type.  

By decision dated March 1987, the Social Security 
Administration (SSA) determined that the veteran had been 
disabled since 1985 due to chronic paranoid schizophrenia, 
schizoaffective disorder, and diabetes mellitus.  

In an August 1987 statement, the veteran asserted that he 
injured his lower spine while swinging on a monkey bar before 
lunch.  He stated that his drill sergeant told him to report 
to the hospital at Fort Knox, Kentucky.  He stated that at 
the hospital a nurse told him to lie down on a bed while 
another nurse made some kind of record.  He stated that they 
gave him some aspirin and discharged him 4 hours later.  He 
stated that he could not stand upright.  He stated that the 
pain got worse and worse, and caused his insanity.  He stated 
that at discharge, he was a "cripple."  

In a March 1988 appeal, the veteran asserted that he injured 
his back during the 2nd month of basic training.  He stated 
that while swinging from monkey bars, he heard a crack in the 
lower part of his back, which caused him to fall.  He stated 
that he was not able to get up for awhile.  He stated that 
his drill sergeant instructed him to proceed to the hospital 
on base, and that it took about an hour to get to the 
hospital.  He indicated that he was given a back rub and 
aspirin, and then released with two days bed rest.  He 
described difficulty with parachute training several weeks 
later because of his back.  He stated that he had to walk 
hunched over.  He stated that when he was discharged, he 
could not carry his duffel bag and walk at the same time.  He 
indicated that he had to be taken to the train station at 
Bremerhaven in a truck flat on his back because he could not 
bend.  He stated that at Ft. Hamilton at discharge, he filled 
out some paperwork about his injury, but never heard anything 
further about it.  

By decision dated February 1990, the Board denied the 
veteran's claim for service connection for a back disorder.  
The Board determined that the May 1982 decision of the Board 
was final, and that a new factual basis for allowing service 
connection for a back disorder had not been presented.  
Evidence submitted subsequent to the February 1990 decision 
regarding the veteran's back is summarized below:

Copies of VA Medical Center treatment records were submitted 
in March 1990.  

In a March 1990 letter, the veteran described injuring his 
back in basic training while hanging on a monkey-bar and 
falling to the ground.  He wrote that his drill sergeant saw 
the accident and told him to report to the hospital.  He 
stated that he reported to the hospital, no x-rays were 
taken, and he was given two days bed rest with aspirin.  He 
indicated that a nurse of the grade of Captain made a report 
of the injury.  The veteran indicated that at discharge at 
Ft. Hamilton, he reported that he had suffered an injury.

In a May 1990 letter, the veteran reported that his new 
evidence consisted of doctor's reports that were able to 
approximate the date of his injury from x-rays to August 
1962.  

In a September 1990 letter, the veteran asserted that a Dr. 
Dean Smith of Oregon stated that it was possible to date the 
veteran's back injury to September 1962 from his x-rays.  

In a November 1990 letter, the veteran asserted that after 
his accident in August or September 1962, he reported to sick 
call, and not the base hospital.  He stated that he had never 
been able to find the base hospital.  He indicated that a 
nurse told him that there was a hospital on the base.  He 
stated that he tried to find the hospital but was not able 
to.

In a February 1991 letter, the veteran wrote that after 
discharge in 1965, he went to a hospital in Indiana.  He 
thought it was the St. Mary's Medical Center in Hobart, 
Indiana, and that it was called St. Mary's Holy Cross 
Hospital in 1965.  He indicated that he would write to them 
or call them if he decided this was the correct hospital.  

In a February 1991 letter, the veteran stated that previous 
to his ruptured disk accident, he had an incident with a tank 
that might have set his body up for a rupture.  He wrote that 
while running and walking up and down hills, he was forced 
off the road by a tank that got too close to him.  He stated 
that he fell into a ditch area first, and that when he tried 
to lift himself up, his body wrenched in the lower back area.  
He stated that the rupture and hair line fracture occurred to 
the vertebra in his lower spine 1-3 days later.  He wrote 
that after his accident, and given the degree of help he had 
received, he no longer wished any help from anyone in the 
Army.  

In a May 1992 statement, the veteran indicated that within 2 
years of leaving service, he was involved in an automobile 
accident while at Olivet College.  

In a June 1992 letter, the veteran stated that he was seeking 
sick call and or hospital records for his sick call visit to 
a sick call tent at Ft. Knox during the year 1962 from August 
20, 1962, and October 20, 1962.  He stated the sick call tent 
was occupied by 3 nurses before and during his visit.  He 
remembered one of the nurses was writing relative to his 
visit and injury.  

In an October 1992 letter, the veteran requested the address 
where he could obtain his sick call and bed rest records.  

A request for sick call records and morning reports for 
Company B was made to the National Personnel Records Center 
(NPRC) for the period from August 20, to October 20, 1962.  
However, no response was received from the NPRC.

In the Board's November 1996 remand, it was ordered that the 
veteran's claims file be transferred to the Cleveland 
Regional Office and that the veteran's attorney be provided 
with the opportunity to review the veteran's claims file and 
submit additional argument. 

In a statement dated June 23, 1997, the veteran's attorney 
stated that he had reviewed Volume 5 and 6 of the veteran's 
file, and was requesting copies of the items marked with 
stickers.  The RO made a note on June 26, 1997, indicating 
that copies of selected documents had been sent to the 
attorney.  

The veteran submitted a letter received by the Board in 
September 1997 in which he recounted his previous history of 
injuring his back in service.  



In a July 1998 letter, the veteran recounted his previous 
history of injuring his back in service.  

In a letter dated February 1999, the veteran indicated that 
he no longer wished to be represented by his attorney.  

In a letter received in August 2000, the veteran enclosed his 
new address.  


Analysis

As noted above, in February 1990, the Board determined that 
the veteran had not submitted new and material evidence in 
order to reopen a claim for service connection for a back 
condition, and in June 1975, the RO denied service connection 
for a nervous condition.  Under applicable laws and VA 
regulations, those decisions are final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates 





a reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 




New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a back 
disability.  In February 1990, the Board determined that a 
new factual basis for allowing service connection for a back 
disorder had not been presented.  Since that time, the 
veteran has asserted that when the veteran sustained his 
August or September 1962 accident, he went to sick call, and 
not the base hospital as previously alleged.  This contention 
by the veteran is new in that it is not merely cumulative of 
other evidence of record. 

The contention by the veteran that he went to sick call and 
not a base hospital as previously alleged is also material to 
the veteran's claim.  Justus, Hodge, supra.  Although there 
still is no documentation that the veteran injured his back 
in service, and no medical nexus between a current back 
disability and an accident in service, such evidence is not 
necessary in determining whether new and material evidence 
has been submitted.  These are questions to be addressed in 
determining whether the veteran has submitted a well-grounded 
claim.  The statements submitted by the veteran, either by 
themselves or in connection with the evidence already 
assembled, are so significant that they must be considered in 
order to fairly decide the merits of the claim.  

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  In June 1975, the RO denied the 
veteran's claim for service connection for a nervous 
condition.  Since that time, the veteran has submitted a May 
1980 statement from Dr. R. H., who stated that it was 
entirely possible that the veteran's emotional problems could 
have been due to his alleged back injury.  This statement by 
Dr. R. H. is new in that it is not merely cumulative of other 
evidence of record. 

Dr. R. H.'s May 1980 statement is also material to the 
veteran's claim.  Justus, Hodge, supra.  Although the veteran 
is not service-connected for a back condition, and his claim 
is that his back disorder caused his psychiatric disorder, 
this issue is not relevant in determining whether new and 
material evidence has been submitted.  This is a question to 
be addressed in determining whether the veteran has submitted 
a well-grounded claim.  Dr. R. H.'s statement, either by 
itself or in connection with the evidence already assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Accordingly, the claims of service connection for a back 
disability, and service connection for a psychiatric 
disability are reopened, and the veteran's claims must be 
considered in light of all the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection a back disability, the claim is 
reopened.

New and material evidence having been submitted to reopen the 
claim of service connection a psychiatric disability, the 
claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As described above, the Board has found that new and material 
evidence has been submitted to reopen the claims for service 
connection for back and psychiatric disabilities.  The Board 
must now provide the appellant an opportunity to present 
evidence as to whether the claims are well grounded before 
the original trier of fact, and pursuant to his right under 
38 U.S.C.A. § 5103(a) (West 1991) the appellant must be 
informed what evidence was missing from his claim, and be 
provided the opportunity to supply such evidence.  See 
Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).

Consequently, pursuant to Robinette v. Brown, 8 Vet. App. 69 
(1995), the RO should specifically advise the veteran that in 
order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

It is noted that in September 1990, the veteran asserted that 
a Dr. Dean Smith of Oregon stated that it was possible to 
date the veteran's back injury to September 1962 from his x-
rays.  Inasmuch as there is not a record of such a statement 
in the claims folder, the veteran should be advised of his 
interest in submitting such a statement.  If the RO 
determines that the appellant's claims are well grounded, the 
RO should undertake all appropriate development to include a 
VA examination to ascertain the nature and likely etiology of 
any back and psychiatric disabilities.  

For reasons discussed below, further development is needed 
before a determination is made regarding whether the 
appellant's claims of service connection for back and 
psychiatric disabilities are well-grounded.  

In describing his in-service back injury, the veteran asserts 
that he reported to sick call, and not to the base hospital 
in August or September 1962.  Although efforts have been made 
to obtain all of the veteran's medical records, the RO should 
contact the National Personnel Records Center to obtain the 
veteran's service personnel records, to include sick call 
records and morning reports in order to see if any notation 
was made about the veteran's reporting to sick call rather 
than to the base hospital.  It is noted that an undated 
request was made by the RO (presumably sometime after October 
1992) to the National Personnel Records Center (NPRC) for 
sick call records and morning reports for Company B for the 
period from August to October 1962.  However, there is not a 
reply from the RO on record.  

Accordingly, the RO should obtain the veteran's complete 
service personnel records from the NPRC.  In particular, the 
RO should obtain a copy of the veteran's Official Military 
Performance File (OMPF), to include morning reports and sick 
call records for the period from August to October 1962.  All 
responses from the NPRC should be documented in the claims 
file.  

In the veteran's March 1981 hearing, he described an auto 
accident shortly after service where he re-injured his back.  
In a February 1991 letter, the veteran reported that after 
discharge he went to a hospital in Indiana in 1965 called 
either St. Mary's Medical Center or St. Mary's Holy Cross 
Hospital.  The RO should write to the veteran in order to 
obtain the correct the name and address of the aforementioned 
hospital, and should thereafter request all treatment records 
of the veteran's from such hospital from 1965.  

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. § 20.1304 
(a) (1999).

Pursuant to the Board's November 1996 remand, the RO 
thereafter complied with the directives of the Board's 
remand.  Namely, the veteran's attorney was provided with an 
opportunity to review the claims file in June 1997.  
Thereafter, starting in September 1997, correspondence from 
the veteran was sent to the Board.  Beginning in September 
1997, the veteran submitted a number of letters to the Board 
where he recounted his history of injuring his back in 
service.  Therefore, pursuant to 38 C.F.R. § 20.1304 (a), the 
RO should prepared a SSOC which discusses such statements.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should obtain the veteran's 
service personnel records from the 
National Personnel Records Center (NPRC).  
In particular, the RO should obtain a 
copy of the veteran's Official Military 
Performance File (OMPF), to include 
morning reports and sick call records for 
the period from August to October 1962.  
All responses from the NPRC should be 
documented in the claims file.  

3.  The RO should write to the veteran 
and obtain the correct name and address 
of either the St. Mary's Medical Center 
or St. Mary's Holy Cross Hospital in 
Indiana.  Thereafter, the RO should 
request all treatment records of the 
veteran's from such hospital from 1965.

4.  The RO should advise the appellant of 
the requirements necessary to submit a 
well-grounded claim, and should advise 
him of his interest in submitting 
evidence necessary to well ground his 
claim.  The RO should advise the veteran 
of his interest in submitting a statement 
from Dr. Dean Smith of Oregon who 
allegedly stated that it was possible to 
date the veteran's back injury to 
September 1962 from his x-rays.

5.  The RO should determine whether the 
veteran has submitted well-grounded 
claims.  If the RO determines that the 
veteran has submitted well-grounded 
claims, the RO should undertake all 
appropriate development, to include, if 
necessary, a VA examination to ascertain 
the nature and likely etiology of any 
current back or psychiatric disabilities. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should adjudicate the 
appellant's claims of entitlement to 
service connection for back and 
psychiatric disabilities.  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for back and psychiatric 
disabilities which includes a summary of 
the additional evidence submitted since 
the Board remand of November 1996, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



